                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA :

       v.                            :       1:19-cr-00312 (BAH)

KYLE PIUNTI                          :


                                 MOTION TO WITHDRAW


       Kyle Piunti, through counsel, requests that this Court allow undersigned counsel to

withdraw from his appointment in this case. In support of this Motion, counsel states the

following.

   1. On September 20, 2019, Mr. Piunti was arrested for the charge of assaulting a federal

       officer. On September 24, 2019, the Magistrate Court held Mr. Piunti without bond. On

       September 25, 2019, the defense moved for Mr. Piunti’s release. This Court denied the

       Motion without prejudice. Mr. Piunti then moved for his release in an unopposed motion.

       This Court released Mr. Piunti to the third-party custody of his mother, Julie Piunti on

       October 4, 2019. The Court ordered that Mr. Piunti be supervised by the U.S. Pretrial

       Services for Arizona.

   2. On December 13, 2019, the Court ordered Mr. Piunti detained pending trial. Mr. Piunti

       declined to waive his speedy trial rights and a trial was set for February 24, 2020.

   3. Communications between Mr. Piunti and counsel have been irreparably damaged. The

       attorney client relationship has broken down. Mr. Piunti has indicated to counsel that he

       does not trust counsel and has asked counsel to request a new lawyer.
   4. At the time of the filing of this Motion, trial is sixty-eight days away. The case is not

       complex.

   5. Due to the irreconcilable differences between Mr. Piunti and counsel, counsel asks that

       the Court permit him to withdraw in this case.

                                             Conclusion

       Wherefore, counsel for Mr. Piunti requests that he be permitted to withdraw from this

case and that new counsel be appointed to Mr. Piunti.




                                             Respectfully submitted,

                                             A. J. KRAMER
                                             FEDERAL PUBLIC DEFENDER

                                                    /s/
                                             _____________________________
                                             EUGENE OHM
                                             Assistant Federal Public Defender
                                             625 Indiana Avenue, N.W., Suite 550
                                             Washington, D.C. 20004
                                             (202) 208-7500
